Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/20/2021 is acknowledged.

Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2021.
	Claims 1-10 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 contains amino acid sequences without the corresponding SEQ ID NO:s.  Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites, “wherein the H7 avian influenza vaccine strain further contains an H7
subtype HA gene or a mutated H7 subtype HA gene; the mutated H7 subtype HA gene is capable of mutating the amino acid sequence VPKGKRTARGLF in the wild type HA protein into VPSSRSRGLF or VPKGRGLEF.”  However, it is unclear how the mutated H7 HA gene is capable of mutating itself to change the amino acid sequence as presented in claim 2. 

	Claim 3 recites, “Any one application of claim 1,…”  However, it is unclear which application claim 3 is referring to in claim 1 since only one “application” is recited.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim(s) 1 and 3-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Flandorfer et al. Journal of Virology, 2003, Vol. 77, No. 17, pages 9116- 9123). 
	The claimed invention is drawn to a preparation method of an H9 avian influenza vaccine strain which differentiates influenza A virus infection from vaccination, comprising the following steps: the label gene sequence is rescued with an HA gene of H9 avian influenza viruses over a reverse genetic system to obtain a recombinant vaccine strain, that is an H9 avian influenza vaccine strain which differentiates influenza A virus infection from vaccination;
the label gene sequence is a DNA sequence for coding influenza B virus NA protein, or a DNA sequence for coding an amino acid sequence having at least 90% homology, or at least 92% homology, or at least 95% homology, or at least 98% homology with the NA protein amino acid sequence; or the label gene sequence is a DNA sequence of influenza B virus NA gene, or a sequence having at least 90% homology, or at least 92% homology, or at least 95% homology, or at least 98% homology with the DNA sequence.

The label gene sequence further contains packaging signal sequences at its both ends.
The 5’-end packaging signal sequence of the label gene sequence is SEQ ID NO: 3, or a sequence having at least 80% homology, or at least 85% homology, or at least 90% homology, or at least 95% homology with SEQ ID NO: 3.
The 3’-end packaging signal sequence of the label gene sequence is SEQ ID NO: 4, or a sequence having at least 80% homology, or at least 85% homology, or at least 90% homology, or at least 95% homology with SEQ ID NO: 4.



	*For the purpose of examination, the claim 1 limitation of “an application of a label gene sequence in the preparation of an H7 avian influenza vaccine strain” is interpreted as an intended use limitation.  Furthermore, claims 1 and 3-10 do not require the presence of any H7 avian influenza sequences.

Flandorfer et al. teach the generation of a recombinant influenza A virus through reverse genetics that contains an influenza A HA protein and an influenza B virus NA protein. [see abstract and Figure 1]  They also teach a plasmid that comprises a nucleotide sequence that encodes the ectodomain of an influenza B virus. (see left hand column-Construction of plasmids, page 9117)  Figure 1 also presents diagrams in which the transmembrane, intracellular and NCR sequences are present at the 5’ end.  The transmembrane and intracellular domains contain at least 24-32 and 5-7 amino acids.  The influenza B NA encoding sequences contain both 5’ and 3’ ends which inherently function as packaging signals since the virus fully formed following cellular processing of the genome.  Therefore, these packaging signals are considered homologous to SEQ ID NO:s 3 and 4 of the instant invention.  As a result, the claimed invention is anticipated by Flandorfer et al.

No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/            Primary Examiner, Art Unit 1648